The Honorable Jimmy "Red" Milligan State Representative P.O. Box 68 Yellville, AR 72687-0068
Dear Representative Milligan:
I am writing in response to your request for an opinion on the following question:
  Is 911 information subject through FOI, specifically, 1) name, 2) address, and 3) phone number?
RESPONSE
There is an exception to the Arkansas Freedom of Information Act ("FOIA") for information that is forwarded by a 911 service provider pursuant to A.C.A. 12-10-317, including the name, address, and phone number of a subscriber. See Op. Att'y Gen. Nos. 95-232, 94-120, 94-100, and 90-236. Section 12-10-317 is part of the Arkansas Public Safety Communications Act. Therefore, to the extent your question pertains to this "subscriber information" under the Public Safety Communications Act (see A.C.A.12-10-317 (a) (2)), the answer is "no." This 911 information is not subject to public inspection and copying under the FOIA.
I have enclosed a copy of Attorney General Opinion 94-100, which details the basis for this conclusion. I will not restate the legal analysis, but refer you instead to the opinion and the statement therein that "the information that is forwarded to a PSAP [public service answering point] by a service provider may only be released for the purposes set forth in12-10-317 (a) (2)."
Please note that Opinion 94-110 also addresses the issue of public access to tape recordings of 911 calls. As stated therein, although the Public Safety Communications Act requires a system for maintaining 911 calls (A.C.A. § 12-10-310), the Act does not address release of 911 recordings. It was concluded, and I agree, that the recordings are generally subject to public inspection and copying under the FOIA. Seealso Op. Att'y Gen. 90-236. While a separate, specific exemption could conceivably apply depending upon the particular facts (see Op. 94-110 at n. 2, noting the so-called "law enforcement" exemption under the FOIA), there is no generally applicable exemption for 911 recordings.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB/EAW:cyh
Enclosure